Citation Nr: 0638194	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-13 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), on appeal from an 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active service from June 1967 to June 1970.  

In a decision dated in September 2003, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, granted service connection for PTSD and 
assigned a 50 disability evaluation.  The veteran was 
informed of that decision and he appealed to the Board of 
Veterans' Appeals (Board) claiming that his psychiatric 
disability should have been rated higher than the 50 percent 
assigned.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's service-connected PTSD has been shown to be 
manifested by a level of impairment that more nearly 
approximates severe to profound impairment in the ability to 
establish or maintain effective or favorable relationships 
with people.  The disability has been manifested by 
isolation, sleep disorders, irritability, depression, and his 
symptoms and manifestations have severely impaired his 
ability to maintain gainful, meaningful employment.


CONCLUSION OF LAW

The criteria for a disability evaluation of 100 percent for 
the veteran's service-connected PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1) (2006).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has substantially satisfied the duties to notify and 
assist as required by the VCAA.  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with the issue given 
the favorable nature of the Board's decision with regard to 
the issue of entitlement to an increased evaluation for PTSD.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R., Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. § 4.1 (2006) requires that each disability be viewed 
in relation to its history and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2006) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 (2006) provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2005).  With respect to the issue before the 
Board, the appeal does stem for a disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and as such, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

The veteran's psychiatric condition has been rated pursuant 
to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 
9411.  38 C.F.R. § 4.130 (2006) establishes a general rating 
formula for mental disorders.  The formula assesses 
disability according to the manifestation of particular 
symptoms, providing objective criteria for assigning a 
disability evaluation.  Under the criteria, a 30 percent 
disability rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The highest, or 100 percent schedular evaluation, 
contemplates total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. Part 4, Diagnostic Code 9411 (2006).

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a result of the veteran's initial claim for benefits, he 
underwent a VA psychiatric examination.  Said exam occurred 
in July 2003.  The examiner noted that the veteran was living 
with his wife for 37 years.  Comments were not made with 
respect to his social relations with others.  The veteran 
complained of sleepless nights and flashbacks.  It was 
further reported that the veteran was coherent, organized, 
relevant, and non-delusional.  There was no bizarre or 
psychotic thought content nor was there suicidal, homicidal, 
or paranoid ideation.  The examiner further commented on the 
veteran's heightened state of arousal.  A global assessment 
of function (GAF) score of 47 was given.  The examiner 
further noted that the veteran experienced intrusive 
thoughts, hypervigilance, irritability, and sleep 
disturbance.  The examiner did not comment on the veteran's 
level (moderate, severe, profound, etcetera) of disability.  

Another VA psychiatric examination was performed in October 
2003.  This examination was not detailed but a GAF score of 
55 was provided.  The claims folder contains another 
psychiatric exam/report from February 2004.  A GAF score of 
60 was assigned.  Additional information was not given.  

The veteran was seen again at his local VA Medical Center 
(VAMC) in September 2005.  The veteran entered into the VAMC 
for a two day PTSD evaluation.  The examination report noted 
that the veteran was alert and oriented, with no significant 
cognitive or memory impairment.  The veteran's mood was 
described as anxious and depressed with a constricted affect.  
The doctor thought that the veteran was employable, although 
a GAF score of 40 was given.

The veteran was again seen for evaluation purposes in July 
2006.  The doctor noted that the veteran was experiencing 
frequent flashbacks.  It was further reported that the 
veteran was suffering from social isolation, irritability, 
nightmares, hypervigilance, and depression.  A GAF score of 
48 was given.  Additionally, the examiner wrote the 
following:

The veteran has severe symptoms of PTSD; 
any exposure to a work environment 
currently would result in exacerbation of 
his PTSD symptoms and could create a 
danger to himself, and possibly others, 
ands his mood is extremely labile and he 
has difficulty in controlling his anger.  
His disorder also results in very poor 
concentration and severe difficulties in 
relations with others.  These 
impairments, though varying in severity 
over time, are permanent; therefore, the 
veteran is permanently disabled and 
unable to be consistently gainfully 
employed.  

As implied above, in conjunction with the veteran's claim, 
his medical treatment records have been obtained and included 
in the claims folder for review.  These reports show that the 
veteran has been prescribed medications to help alleviate the 
symptoms that are the result of his PTSD.  These same medical 
records also show that the veteran obtained long-term 
psychiatric counseling.  During the course of the counseling, 
the veteran has complained about anxiety, depression, 
nightmares, restlessness, and sleeplessness.

The medical evidence shows assignment of GAF scores ranging 
from 40 to 60.  A GAF score of 61 to 70 contemplates some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  A GAF Score of 51 to 
60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Finally, a GAF Score of 41 to 50 contemplates serious systems 
(e.g., suicidal ideation severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  See DSM-IV at 44-47.  A GAF score is highly probative 
as it relates directly to the veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

In evaluating the veteran's disability, the Board is mindful 
that when it is not possible to separate the effects of the 
service-connected condition from a non-service connected 
condition, 38 C.F.R. § 3.102 (2006), which requires that 
reasonable doubt be resolved in the veteran's favor, dictates 
that such signs and symptoms be attributed to the service-
connected condition.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  In Mittleider, the veteran had been diagnosed 
with PTSD and various personality disorders and there was no 
medical evidence in the record separating the effects of the 
service-connected disability from the nonservice-connected 
disorders.  Id. at 182.  The Board finds this case 
distinguishable from Mittleider in that there is medical 
evidence of record that the veteran's nonservice-connected 
disabilities do not appear to be his more significant mental 
disorders, and the service-connected symptoms and 
manifestations account for nearly all of the veteran's 
dysfunction.  

Upon reviewing the record, it is the conclusion of the Board 
that the evidence does support an evaluation of 100 percent 
for PTSD.  The various VA examinations accomplished have 
noted anxiousness, anger-management problems, hypervigilance, 
violent nightmares, and sleeplessness.  The veteran appears 
only to have social relations with his wife and there is no 
indication that he is capable of establishing and maintaining 
social contacts with others.  Most importantly, the most 
recent record has specifically stated that the veteran's 
ability to work has been severely affected by his PTSD.  That 
is, because of his PTSD, the veteran is incapable of 
employment.  

Although the entire record is not without a measure of 
ambiguity due to what appears to be the veteran's mental 
decompression over the course of this appeal, the Board 
concludes that the totality of the evidence in the file 
appears to be at least in approximate balance.  As the Board 
is unable to conclude that the preponderance of the evidence 
is against the claim, the claim may not be denied.  It is the 
conclusion of the Board that the veteran's overall disability 
picture indicates that a 100 percent evaluation should be 
assigned for PTSD.  38 C.F.R. § 4.7 (2006).  Hence, the 
veteran's claim is granted.

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that the veteran meets the criteria for a 100 percent rating 
from the date of his claim.  Therefore, the assignment of 
staged evaluations in this case is not necessary.  


ORDER

An evaluation of 100 percent for PTSD is granted, subject to 
the regulations governing the disbursement of monetary 
benefits.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


